Citation Nr: 1106585	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-04 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for epilepsy.

2.  Entitlement to service connection for a facial scar.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for ptosis.

6.  Entitlement to service connection for miosis.  

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Charles D. Hankey, Esq.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to March 
1970 with additional periods of service in the Air National Guard 
of Indiana and California.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

The issues of entitlement to service connection for depression, 
headaches, ptosis, and miosis and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Epilepsy pre-existed service, did not increase in severity 
during service, and was not permanently worsened beyond the 
natural progress of the preexisting disability by the Veteran's 
military service

2.  Competent lay evidence shows that the Veteran's facial scar 
was incurred during his active duty military service.


CONCLUSIONS OF LAW

1.  Epilepsy was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2010). 

2.  A facial scar was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in May 2006 that fully 
addressed all notice elements and was issued prior to the initial 
RO decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claims and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letter informed the Veteran 
of what type of information and evidence was needed to establish 
a disability rating and effective date.  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Service connection- in general

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

In addition, the law provides that, where a Veteran served ninety 
days or more of active military service, and organic diseases of 
the nervous system become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).  While the 
disease need not be diagnosed within the presumption period, it 
must be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the required 
degree during that time.

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training (IDT) during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of duty. 38 
U.S.C.A. § 101(21-24) (West 2002); 38 C.F.R. § 3.6 (2010).

Epilepsy

Direct service connection requires competent and credible 
evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  Private treatment records show a 
diagnosis of epilepsy.  Thus, the current disability requirement 
is satisfied.

Next, service connection requires an in-service occurrence or 
aggravation of a disease or injury.  See id.  The Board notes 
that the majority of the Veteran's service was with the Air 
National Guards of Indiana and California.  The record does not 
suggest, nor does the Veteran does contend, that he suffered an 
injury or disease during a period of ACDUTRA or an injury during 
a period of IDT associated with any of his three periods of Air 
National Guard service.  Rather, he claims that he was injured 
during his active duty service at boot camp.  

With regard to the Veteran's period of active service, his 
service treatment records do not contain a diagnosis of, or 
reflect treatment for, a seizure disorder.  The Veteran is 
claiming that his seizure disorder is related to a fall that 
occurred during the confidence course in December 1969.  The 
service treatment records do not reference such an injury.  The 
Veteran has submitted his training notebook, referencing this 
incident and noting lots of pain, an infection on his cheek, 
headaches, strange feelings, eyelid drooping, and a small pupil.  
The Veteran explained that he reported his injuries to a Sergeant 
and was told to continue training.  A fellow airman G.E.S. 
submitted an affidavit corroborating the Veteran's description of 
the fall, noting a temporary loss of consciousness and subsequent 
complaints of head pain, headaches, and what the Veteran 
described as "vague cognitive changes."  The Board accepts this 
lay evidence as sufficient to establish an in-service fall in 
December 1969.  Thus the in-service injury requirement is 
satisfied, solely with regard to that fall.

There is some confusion regarding the onset of the Veteran's 
seizures.  Prior to January 1972, the Veteran's service records 
reflected neither a history of epilepsy or fits nor existing 
symptoms of such a disability.  He specifically denied any such 
history in his September 1970, November 1970, and September 1971 
reports of medical history.  However, in a January 1972 letter, 
Dr. G.J.Z. stated that the Veteran had been a patient of his 
office since January 1971, several months before completion of 
the 1971 report of medical history.  In January 1972, the Veteran 
was seen for complaints of headaches that had been ongoing for 
the previous three to four weeks.  He had been taking Excedrin 
without relief.  His vision was checked and it was determined 
that he needed reading glasses.  An electroencephalogram (EEG) 
was performed and the Veteran was diagnosed with petit mal 
epilepsy.  Specifically, the EEG results were abnormal in that 
they found generalized dysrythmia.  The doctor believed that the 
Veteran should be discharged from the Air National Guard due to 
his medical condition.  One month later, the Veteran's February 
1972 report of medical history, he reported a history of epilepsy 
or fits.  He further stated:

Present health o.k. except for petit mal epilepsy.  
Apparently, I have had this since birth as I was 
confined to Barnes Hospital for convulsions and high 
fever, etc. until I was three.  Currently I have been 
suffering from acute headaches, disoriented vision, 
and temporal amnesia.  I am presently on medication 
taking 300 mg. Dilantin daily.  I must see my doctor 
every 3-4 weeks and have an EEG every 3 mos.

The February 1972 examination noted the diagnosis of petit mal 
epilepsy.  The statements regarding childhood seizures 
effectively renounced his statements at the time of enlistment 
regarding his medical history.  In March 1972, the Veteran was 
recommended for medical discharge due to epilepsy.  In May 1972, 
he was discharged from the California Air National Guard due to 
this pre-existing condition.

The record also includes a March 1978 letters from Dr. J.W.C. and 
Dr. G.J.Z.  Dr. J.W.C. had been treating the Veteran since 
February 1975, when he was admitted to Union Hospital for 
evaluation of his headaches.  Dr. J.W.C. noted the Veteran's 
history of febrile seizures as a child and a diagnosis of petit 
mal epilepsy in 1971.  Dr. G.J.Z. declined to retract his 
diagnosis of petit mal epilepsy as he had not examined the 
Veteran in seven years and was unaware of the Veteran's current 
medical condition.

Several years later, the Veteran reenlisted in the Indiana Air 
National Guard.  In September 1984, Dr. D.B.G. submitted a letter 
stating that the Veteran did not have, nor did he ever have, 
petit mal epilepsy.  Based in part on this letter, the Veteran 
was recommended for approval of enlistment.

At the time of his September 1984 examination for reenlistment in 
the National Guard, the Veteran reported that he was in excellent 
health, specifically denying eye trouble, head injury, and 
frequent or severe headaches.  He answered "don't know" with 
regard to the question of a history of epilepsy or fits.  He gave 
that same answer in his December 1985 report of medical history.

Later private records, including those from Dr. O.N.M. dated in 
August 2001 and March 2002, note a history of generalized tonic-
clonic seizures as well as absences dating back to childhood.  
Additionally, Dr. O.N.M.'s February 2001 letter refers to a grand 
mal seizure on a basketball court in 1964.  In April 2005, Dr. 
D.H.P. rendered a diagnosis of "juvenile myoclonic epilepsy, 
which is a lifetime disorder."  In a December 2005 letter, the 
Veteran's orthopedist, Dr. R.J.B., notes the Veteran's contention 
that his injury in 1969 resulted in epilepsy and migraine 
headaches.  Dr. R.J.B. did not provide a medical opinion on this 
subject.  In this regard, mere transcription of the lay history 
provided by the Veteran does not become competent medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see 
also Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  This lay history was 
recorded in other private treatment records and they, likewise, 
do not provide additional comment or a medical nexus on the 
subject and thus do not constitute competent evidence as to that 
aspect of the claim.

The Board notes that the Veteran is occasionally referred to as 
"Dr." The evidence suggests that this title is in reference to 
his former position as a professor of political science and it 
does not appear to reflect medical training or expertise.  
Therefore, he is unqualified to provide medical evidence 
regarding his claims.  In this regard, the Board acknowledges 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which 
it was held a lay person may speak as to etiology in some limited 
circumstances in which nexus is obvious merely through lay 
observation, such as a fall leading to a broken leg.  Here, 
however, the question of causation extends beyond an immediately 
observable cause-and-effect relationship and, as such, the 
Veteran is not competent to address etiology in the present case.

By contrast, the Veteran is competent to provide lay evidence 
regarding the onset of his symptoms.  However, his conflicting 
reports over the last forty years render him not credible.

Based on the above, the preponderance of the evidence indicates 
that the Veteran's epilepsy did not begin during his active duty 
service.  Rather, it shows that the Veteran's epilepsy predated 
his military service.  While a veteran is generally presumed to 
be in sound condition except for defects, infirmities, or 
disorders noted at entrance into service, that presumption can be 
rebutted by clear and unmistakable evidence that the disease 
exited prior to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  By submitting evidence of a long-standing epileptic 
condition in conjunction with his medical discharge from the 
California Air National Guard in May 1972, the Veteran himself 
submitted just such clear and unmistakable evidence.  

The Board acknowledges Dr. D.B.G.'s September 1984 letter, 
indicating that the Veteran did not ever have epilepsy.  However, 
its probative weight is significantly diminished in light of the 
bulk of the evidence both before and after which refer to a 
childhood history of seizures and in light of its clear purpose 
of gaining the Veteran's reenlistment in the Indiana Air National 
Guard after his previous medical discharge.  Therefore, the Board 
finds that clear and unmistakable evidence exists to show that 
the Veteran's epilepsy began in childhood.

Additionally, it is again noted that there is no showing by clear 
and unmistakable evidence that the disorder was not aggravated 
by service.  Thus, the presumption of soundness is rebutted here.

According, the question at issue is whether the Veteran's pre-
existing seizure disorder was aggravated by the in-service fall.  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b).  Again, the Veteran's service treatment 
records do not show any treatment for this condition.  Without 
evidence showing that this condition underwent an increase in 
severity during service, there is no basis for service connected 
due to aggravation.

The Board acknowledges the February 2007 letter from Dr. J.P.C., 
who gave a universally positive nexus opinion connecting all of 
the Veteran's claimed conditions, and a few unclaimed conditions, 
to a fall on the head during active duty in December 1969.  Dr. 
J.P.C. states that she completely reviewed the claims file, but 
she does not address the Veteran's earlier history of seizures.  
Likewise, Dr. J.P.C. does not address the severity of this 
condition during the Veteran's active duty service.  Moreover, no 
rationale was given for this opinion.  Without an explanation for 
the opinion reached, the Board has nothing to weigh against the 
evidence noted above as establishing a pre-existing, non-
aggravated condition.

For the reasons, as discussed above, the Board determines that 
the presumption of soundness on entry into service is rebutted, 
and the Veteran's pre-existing epilepsy was not aggravated by 
service.  Accordingly, the appeal is denied.



Facial Scar Claim

Again, the first requirement for direct service connection is 
competent and credible evidence of a current disability.  See 
Davidson, 581 F.3d 1316.  In this regard, the medical and lay 
evidence of record, which includes photographs, shows a scar on 
the Veteran's right cheek.  Furthermore, a facial scar is the 
type of simple condition that a layperson is capable of 
identifying.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 
(Fed. Cir. 2007).  Thus, this requirement is satisfied here.

The second requirement for direct service connection is competent 
and credible evidence of an in-service occurrence or aggravation 
of a disease or injury.  As noted above, the Veteran has alleged 
an in-service fall on the confidence course during boot camp on 
Sunday, December 14, 1969.  This incident is corroborated by his 
training notebook, which in relevant part notes an infection on 
his cheek.  The injury is also corroborated by an affidavit from 
a fellow airman.  Therefore, the in-service occurrence 
requirement has been met.

The third and final requirement for direct service connection is 
a nexus between the in-service fall and the current facial scar.  
Id.  To this end, the March 2007 examiner found that the injury 
described was not corroborated and so refused to offer a positive 
medical nexus.  The examiner did say that the injury described 
could have resulted in a facial scar.  However, the Board finds 
that the progression of an infection into a scar is the type of 
etiological conclusion that a lay person is competent to make.  
See Jandreau, 492 F.3d 1377.  In this regard, the Veteran is also 
found credible.  Thus, the nexus requirement is satisfied.

After reviewing all the evidence of record, the Board finds that 
the preponderance of the medical evidence is in favor of service 
connection for a facial scar.  The benefit sought on appeal is 
accordingly allowed.





ORDER

Entitlement to service connection for epilepsy is denied.

Entitlement to service connection for a facial scar is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits. .


REMAND

Depression, Headaches, Ptosis, and Miosis 

With regard to the remaining claims of service connection for 
depression, headaches, ptosis, and miosis, the competent medical 
evidence of record is insufficient for the purposes of making a 
decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Regarding depression, it is noted that, while the service 
treatment records showed no complaints or treatment, the Veteran 
did endorse depression fairly soon after discharge, in a 
September 1971 report of medical history.  As the depression 
therefore appears to be longstanding in nature, an opinion should 
be provided on the question of whether it is causally related to 
active service.  The current opinions of record only address 
whether depression is secondary to other disorders.

Furthermore, while the January 2007 VA examination did diagnose 
the Veteran with headaches and miosis, she did not offer a 
medical nexus opinion regarding whether these conditions were 
causally linked to the Veteran's in-service fall on the 
confidence course in December 1969.  Without such an opinion, 
this examination in inadequate.  See Barr v. Nicholson, 20 Vet. 
App. 303-311-12 (2007).  Additionally, the Board notes that 
eyelid ptosis was not found at the time of that examination, but 
the Veteran stated that it waxed and waned.  As he will be 
undergoing an additional examination for headaches and miosis, 
the examiner(s) are also asked to comment on the presence of 
ptosis and, if found, to offer a medical nexus opinion regarding 
that condition as well.  Finally, the Board notes that the 
private treatment records show some diagnoses of Horner's 
Syndrome.  To the extent that the Veteran's ptosis and miosis 
have previously been treated as symptoms of this condition, the 
examiner(s) are asked to comment on its presence as well, and 
again, if found, to offer a medical nexus opinion.

TDIU Claim

In this case, the record is unclear as to whether the Veteran is 
able to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  Thus far, the evidence 
relating to the Veteran's employability has focused mainly on his 
epilepsy and his depression, both of which are not service 
connected.  Currently, the Veteran is service connected only for 
a facial scar.  However, as three disability claims are currently 
being remanded, this could very well change. As such a decision 
on one or more of the above claims would have a "significant 
impact" upon this claim for TDIU.  That impact in turn could 
render any review of the decision on the TDIU claim meaningless 
and a waste of appellate resources.  Therefore, these claims are 
inextricably intertwined and the TDIU claim must also be remanded 
to the RO. See Henderson v. West, 12 Vet. App. 11, 20 (1998), 
Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 
Vet. App. 116, 118 (1994).  Furthermore, while a showing of 
unemployability by reason of service-connected disabilities is 
necessary for entitlement to TDIU, the Veteran should not be 
penalized for having additional nonservice-connected disabilities 
that affect his employment.  Therefore a medical examination and 
opinion with regard to the effect of the Veteran's service-
connected disabilities alone on his employability is necessary 
once the issue of service connection has been determined for the 
remaining conditions on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
neurology examination to determine the 
nature and etiology of any chronic 
headache, ptosis, and/or miosis condition 
found to be present.  The claims file must 
be reviewed in conjunction with the 
examination.  Specifically, the VA 
audiologist should address the following 
questions:

a.  Does the Veteran currently have a 
current headache, ptosis, and/or 
miosis condition, including Horner's 
Syndrome?

b.  If so, is it at least as likely 
as not that any currently diagnosed 
condition is attributable to the 
Veteran's military service, to 
include the fall in boot camp?

c.  If any of the currently diagnosed 
conditions are not at least as likely 
as not attributable to the Veteran's 
military service, is it at least as 
likely as not that these conditions 
are attributable to a service-
connected disability, to include 
facial scar and any disability found 
to be at least as likely as not 
attributable to the Veteran's 
military service under paragraph (b) 
above?

The examiner should provide all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached.
      
2.  After completion of the above, afford 
the Veteran an examination to determine if 
it is at least as likely as not that his 
service-connected disabilities (facial 
scar and any disability or disabilities 
found to be service connected based on the 
neurology examination), irrespective of 
any nonservice-connected disabilities, 
prevents the Veteran from securing and 
following a substantially gainful 
occupation.

3.  Thereafter, readjudicate the issues on 
appeal.  If the desired benefits are not 
granted, a supplemental statement of the 
case should be furnished to the Veteran 
and his representative.  The appropriate 
time within which to respond should also 
be afforded to the Veteran. The case 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


